Order reversed on the law and facts and verdict reinstated, with costs. Memorandum: Being confined to the record before us in the review of this case, we disregard an apparently inconsistent verdict in another case [not reported] to which the opinion of the trial judge refers. The charge in the case at bar narrowed the issues to a single question of fact upon which clear instructions to the jury were given. There is nothing of record which indicates either a disregard of those instructions or “ irregularity, bias, unfairness or inadequate consideration of the testimony ” by the members of the jury in reaching their verdict. (Fitzgerald v. N. Y. C. B. B. Co., 215 App. Div. 1, 2.) While we are reluctant to interfere with the exercise of discretion by the trial court, we are of the opinion that there was evidence upon which the jury could have found for the defendants upon the single issue of fact which was submitted for determination. All concur, except Crosby, J., who dissents and votes for affirmance. (The order sets aside the verdict of the jury in an action on a promissory note.) Present —■ Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.